Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John R. Lay appeals the district court’s order construing his pro se pleading as a petition for a writ of mandamus and denying it. We have reviewed the record and find no reversible error. Accordingly, although we grant Lay leave to proceed on appeal in forma pauperis, we affirm for the reasons stated by the district court. See Lay v. State of Maryland, No. 1:11-cv-01178-BEL (D.Md. May 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *276and argument would not aid the decisional process.

AFFIRMED.